DETAILED ACTION
Notice of Pre-AIA  or Status
The present application, filed on or after March 16, AIA  
2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner's Note.
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as", “able to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as"", “able to” or “operable to” will be deemed met by an element in the "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as"", “able to” or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Response to Amendment
         	 Applicant’s amendment necessitated new grounds of rejection. 
This action is made final in view of the new grounds of rejection.      

Claim Objections
            Claim 4 objected to because of the following informalities: (therein). Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Specification Objections
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The above are only examples of such informalities.  The Applicant is required to review the Specification and correct all such informalities.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  19 and 20   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claim 19    the term “the first section of the first divider member extends parallel to a rear surface of the pilot seat, and wherein the connector section from the first side to the second side” is improper claim language rendering the claim vague and indefinite for examination. 
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 10 is rejected on the ground of provisional nonstatutory obviouness double patenting as being unpatentable over claims 1 and 6 and its dependents of U.S. Patent No. 10661839 in view of claim 17 U.S. Patent No. 10807717.     
claims 1and 6  of U.S. Patent No. 10661839 discloses the limitations of claims 10 except for a pilot seat positioned in the pilot zone.
In view of the teachings of U.S. Patent No. 10807717, it would have been obvious to one having ordinary skill in the art to modify claims 1 and 6  of U.S. Patent No. 10661839 by including a pilot seat positioned in the pilot zone as taught by U.S. Patent No. 10807717, to allow the pilot to fly the aircraft safely.
Similarly claim 11 further in view of claim 2 of U.S. Patent publication No. 2020/0130837.

Reference of Prior Art
Porter. (US 9126689, Vehicle passenger seating).
Papke et al. (US 20180022457, CONTOURED CLASS DIVIDER).
Law. (US 20100051746, SYSTEM AND METHOD FOR INTEGRATING HANDICAPPED ACCESSIBLE SEATS INTO AIRCRAFT INTERIOR CONFIGURATIONS).
Page et al. (US 20180273168, VERTICAL TAKEOFF AND LANDING AIRCRAFT).
NPL: (CARENADO – B58 BARON FSX), hereinafter Baron.
Ferry et al. (US 20070069073, Seating system and a passenger accommodation unit for a vehicle).
Dryburgh et al. (US 20140306500, AIRCRAFT PASSENGER SEATING ARRANGEMENT).

                                               Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter in view of Papke.

Re claim 1    Referring to the figures and the Detailed Description, Porter discloses:  An aircraft comprising:
 a body that defines a cabin interior and a longitudinal axis (fig. 28), wherein the body includes first and second side walls (fig. 28) and is bifurcated by a central plane that divides the cabin interior into first and second sides (fig. 28, central plane that passes by the longitudinal axis), wherein the cabin interior includes a pilot zone and a passenger zone positioned aft of the pilot zone (fig. 28),
 a pilot seat positioned in the pilot zone and on a first side of the cabin interior (fig. 28, inherently a pilot seat positioned in the cockpit), 
a front row positioned in the passenger zone, wherein the front row includes a first front seat positioned on the first side of the cabin interior and a second front seat positioned on the second side of the cabin interior, wherein the first and second front seats are angled away from one another, wherein the first front seat is angled outwardly such that the first front seat  forms a first acute angle with the longitudinal axis, wherein the second front seat is angled outwardly such that the second front seat forms a second acute angle with the longitudinal axis, and wherein the first and second acute angles are approximately the same (see fig. 28 below), 
a back row positioned in the passenger zone aft of the front row, wherein the back row includes a first back seat positioned on the first side of the cabin interior and a second back seat positioned on the second side of the cabin interior, wherein the first and second back seats are angled away from one another, wherein the first back seat is angled outwardly such that the first back seat forms a third acute angle with the longitudinal axis, wherein the second back seat is angled outwardly such that the second back seat forms a fourth acute angle with the longitudinal axis, and wherein the third and fourth acute angles are the approximately same (see fig. 28 below). 
However Porter, fig. 28 fails to teach as disclosed by Porter, fig. 1:  at least a portion of the second front seat is positioned forwardly of the first front seat (fig. 1, items 120b and 120a),
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Porter, fig. 1 teachings of at least a portion of the second front seat is positioned forwardly of the first front seat into the Porter, fig. 28  that the  passengers do not side shoulder to shoulder.
Porter, as modified above,  fails to teach as disclosed by Papke: Response to Office Action-2- Appl. No. 16/588,552 Issued on September 15, 2020Atty. Docket No. 71703-5271 Customer No. 24574 68586906v1a first divider member that spans the cabin interior from the first side wall to the second side wall (fig. 6, items 70, 50 and 30).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Papke teachings of : Response to Office Action-2- Appl. No. 16/588,552 Issued on September 15, 2020Atty. Docket No. 71703-5271Customer No. 24574 68586906v1a first divider member that spans the cabin interior from the first side wall to the second side wall into the Porter, as modified above, to fully separate and to optimize the usable space between cabin classes or as required for enhanced privacy and security.
	However Porter, as modified above, discloses the claimed invention except for the first divider member divides the cabin interior into the pilot zone and the passenger zone.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to the first divider member divides the cabin interior into the pilot zone and the passenger zone to accommodate the pilot seat separately from the passengers for added safety and security, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
wherein the first divider member includes a first section with a first end positioned on the first side of the cabin interior (Papke fig. 6, item 50), a second section with a second end positioned on the second side of the cabin interior (Papke fig. 6, item 30), and a connector section extending between the first and second sections (Papke  unnumbered a connector section extending between items 50 and 30), wherein the second section is positioned forwardly of the first section. (Papke fig. 6, items 30, 50).
    PNG
    media_image2.png
    4
    10
    media_image2.png
    Greyscale
 
    PNG
    media_image2.png
    4
    10
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    364
    779
    media_image3.png
    Greyscale


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter in view of Papke and further in view of Baron.

Re claim 2    Referring to the figures and the Detailed Description, Porter, as modified above,  fails to teach as disclosed by Baron: The aircraft of claim 1 further comprising a pilot door positioned laterally adjacent the pilot zone, wherein the pilot door provides access only to the pilot zone (door in Baron for the pilot on the first side).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Papke teachings of :  68586906v1 comprising a pilot door positioned laterally adjacent the pilot zone, wherein the pilot door provides access only to the pilot zone into the Porter, as modified above, to fully separate the cockpit entrance from the passenger entrance door for more convenience and comfort.

Claim(s) 3-9, 19 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter in view of Papke and further in view of Law.

Re claim 3    Referring to the figures and the Detailed Description, Porter, as modified above, fails to teach as disclosed by Law: The aircraft of claim 2 further comprising a forwardmost door positioned on the second side (¶ 0080, item 90).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Law teachings of a forwardmost door positioned on the second side into the Porter, as modified above, to allow a person of reduced mobility to enter and exit the aircraft.
wherein the second section and the connector section cooperate to define foot space forward of the second front seat (the second section and the connector section extending between items 50 and 30 define foot space forward of the second front seat).
wherein the forwardmost door is positioned laterally adjacent to the foot space (Law ¶ 0080, item 90 when the divider placed in front of the second front seat and behind the cockpit). 

Re claim 4    Referring to the figures and the Detailed Description, Porter, as modified above,  fails to teach as disclosed by Law:  The aircraft of claim 3 wherein the forwardmost door is a PRM door that is movable between an open and a closed position (¶ 0080, item 90 is PRM door that is movable between an open and a closed position),
wherein the second section of the first divider member is positioned forward of the PRM door when is in the closed position (item 30 of Papke when placed in front of item 90 of Law). 
and wherein the foot space is large enough to allow a wheelchair to fit therein (item 30 of Papke when placed in front of item 90 of Law will be large enough to allow a wheelchair to fit therein).

Re claim 5    Referring to the figures and the Detailed Description, Porter, as modified above, discloses:  The aircraft of claim 1 wherein at least a portion of the second back seat is positioned forwardly of the first back seat (Porter fig. 1, item 120 back seat). 

Re claim 6    Referring to the figures and the Detailed Description, Porter, as modified above, discloses the claimed invention except for a second divider member that spans the cabin interior and further divides the cabin interior into a cargo zone that is positioned aft of the passenger zone.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a second divider member that spans the cabin interior and further divides the cabin interior into a cargo zone that is positioned aft of the passenger zone to separate the passenger zone and the cargo zone when positioned aft of the passenger zone, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
the second divider member includes a first section with a first end positioned on the first side of the cabin interior, a second section with a second end positioned on the second side of the cabin interior, and a connector section extending between the first and second sections, second section is positioned forwardly of the first section, and wherein the first end of the second divider member is positioned adjacent the first side wall aft of where the second end is positioned adjacent the second side wall, such that the cargo zone is larger on the second side than on the first side.
 (the remaining of Claim 6 is similar in scope to Claim 1; therefore, the remaining of Claim 6  is rejected under the same rationale as Claim 1). 

Re claim 7    Referring to the figures and the Detailed Description, Porter, as modified above, discloses: The aircraft of claim 1 further comprising a second divider member that includes first and second ends and a center portion and that further divides the cabin interior into a cargo zone that is positioned aft of the passenger zone, wherein the second divider member is curved (Papke ¶ 0064). 
such that the center portion is positioned forwardly of the first and second ends (Papke ¶ 0064, concave in the rear-facing direction).

Re claim 8    Referring to the figures and the Detailed Description, Porter, as modified above, discloses: The aircraft of claim 7 wherein a first line tangent to the second divider member extends parallel to a back surface of the first back seat, and wherein a second line tangent to the second divider member extends parallel to a back surface of the second back seat (Papke ¶ 0064, the second divider member is concave in the rear-facing direction is capable of teaching the above limitation). 

Re claim 9    Referring to the figures and the Detailed Description, Porter, as modified above, discloses: The aircraft of claim 1 wherein the pilot seat is angled inwardly such that the pilot seat  forms a fifth acute angle with the longitudinal axis (Papke fig. 28, inherently a pilot seat positioned in the cockpit with an acute angle with the longitudinal axis to conform with the cockpit shape that is narrowing towards the nose of the aircraft). 
wherein the first Response to Office ActionAppl. No. 16/588,55268586906v1section of the first divider member is straight (Papke 30)
Porter, as modified above,  discloses the claimed invention except for the firstResponse to Office ActionAppl. No. 16/588,552Issued on September 15, 2020Atty. Docket No. 71703-5271 Customer No. 2457468586906v1section of the first extends rearwardly from the first side wall at a non-right angle.  It would have been an obvious matter of design choice to modify Porter, as modified above, to include the firstResponse to Office ActionAppl. No. 16/588,552Issued on September 15, 2020Atty. Docket No. 71703-5271 Customer No. 2457468586906v1section of the first extends rearwardly from the first side wall at a non-right angle for better arranging the available space, since applicant has not disclosed that the firstResponse to Office ActionAppl. No. 16/588,552Issued on September 15, 2020Atty. Docket No. 71703-5271 Customer No. 2457468586906v1section of the first extends rearwardly from the first side wall at a non-right angle solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the use of the divider in Porter, as modified above.

Re claim 19    Referring to the figures and the Detailed Description, Porter, as modified above, discloses: The aircraft of claim 9 wherein the first section of the first divider member extends parallel to a rear surface of the pilot seat, and wherein the connector section from the first side to the second side (in view of the 112(b) rejection , the divider of Papke discloses the claim limitation).  

Re claim 20    Referring to the figures and the Detailed Description, Porter, as modified above, discloses: The aircraft of claim 19 wherein the second section of the first divider member is straight and extends from the second side wall at a right angle (Papke item 30).


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter in view of Papke and further in view of Page.

Re claim 12    Referring to the figures and the Detailed Description, Porter, as modified above,  fails to teach as disclosed by Page:   The aircraft of claim 1 wherein the aircraft is a vertical take-off and landing aircraft (¶ 0035). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Page teachings of the aircraft is a vertical take-off and landing aircraft into the Porter, as modified above, to take-off and land without a long runway.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baron in view of Papke.

Re claim 16    Referring to the figures and the Detailed Description, Porter, as modified above,  discloses:  An aircraft comprising: a body that defines a cabin interior and a longitudinal axis, a front row positioned in the cabin interior, wherein the front row includes a first front seat and a second front seat, and wherein the first and second front seats face aft, and a back row positioned in the cabin interior aft of the front row, wherein the back row includes a first back seat and a second back seat, and wherein the first and second front seats face forward (Baron pictures, page 7/23). Issued on September 15, 2020Atty. Docket No. 71703-5271 Customer No. 24574 
68586906v1a first divider member that spans the cabin interior from the first side wall to the second side wall and divides the cabin interior into the pilot zone and the passenger zone, wherein the first divider member includes a first section with a first end positioned on the first side of the cabin interior, a second section with a second end positioned on the second side of the cabin interior, and a connector section extending between the first and second sections, wherein the second section is positioned forwardly of the first section.
(the remaining of Claim 16 is similar in scope to Claim 1; therefore, the remaining of Claim 16  is rejected under the same rationale as Claim 1).

Claim(s) 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Baron in view of Papke and further in view of Ferry.

Re claim 17    Referring to the figures and the Detailed Description, Porter, as modified above,  fails to teach as disclosed by Ferry: The aircraft of claim 16 wherein the first and second front seats are angled toward one another, wherein the first front seat is angled inwardly such that the first front seat forms a first acute angle with the longitudinal axis, wherein the second front seat is angled inwardly such that the second front seat forms a second acute angle with the longitudinal axis, and wherein the first and second acute angles are approximately the same (¶ 0131 and fig. 1, items 20 and 40),
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Ferry teachings of the first front seat is angled inwardly such that it forms a first acute angle with the longitudinal axis, wherein the second front seat is angled inwardly such that it forms a second acute angle with the longitudinal axis, and wherein the first and second acute angles are approximately the same into the Baron, to fit the front seats in the available space in the first cabin 20 with added privacy to the passengers in the front seat.
 wherein the first and second back seats are angled away from one another, wherein the first back seat is angled outwardly such that the first front seat forms a third acute angle with the longitudinal axis, wherein the second back seat is angled outwardly such that the second front seat forms a fourth acute angle with the longitudinal axis, and wherein the third and fourth acute angles are the approximately same (Ferry ¶ 0131 and fig. 1, items 21 and seats 40 in the central column). 

Claim(s) 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Baron in view of Papke and further in view of Dryburgh.

Re claim 18    Referring to the figures and the Detailed Description, Porter, as modified above,  fails to teach as disclosed by Dryburgh:  The aircraft of claim 16 wherein the first front seat is angled inwardly such that the first front seat forms a first acute angle with the longitudinal axis, and wherein the second front seat is oriented such that the second front seat is parallel with the longitudinal axis (fig. 1a, items 7 and 9 of front seats), 
the first back seat is angled outwardly such that the first front seat forms a second acute angle with the longitudinal axis, and wherein the second back seat is oriented such that the second front seat is parallel with the longitudinal axis, and wherein the first and second acute angles are the approximately same, and wherein at least a portion of the second front seat is positioned forwardly of the first front seat (fig. 1a, items 7 and 9 of front seats).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Dryburgh teachings of : the first front seat is angled inwardly such that it forms a first acute angle with the longitudinal axis, and wherein the second front seat is oriented such that it is parallel with the longitudinal axis, the first back seat is angled outwardly such that it forms a second acute angle with the longitudinal axis, and wherein the second back seat is oriented such that it is parallel with the longitudinal axis, and wherein the first and second acute angles are the approximately same, and wherein at least a portion of the second front seat is positioned forwardly of the first front seat into the Baron, as modified above,  to enable the second seat passenger to access their seat unit.

Response to Arguments
        Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

                                                                   Conclusion
       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Point of Contact
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642